7 F.3d 235
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sandra SLADE, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 93-3327.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1993.

N.D.Ohio No. 92-00410;  Dawd, J.

N.D.Ohio

1
AFFIRMED.


2
Before:  MILBURN and NELSON, Circuit Judges, and GILMORE, Senior District Judge.*

ORDER

3
Sandra Slade appeals a district court judgment dismissing her motion to vacate filed pursuant to 28 U.S.C. § 2255.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


4
In 1989, a jury found Slade guilty of distribution of cocaine and conspiracy to distribute and to possess with intent to distribute cocaine and crack cocaine.   The district court sentenced Slade to a term of 98 months imprisonment and three years of supervised release.   Slade did not file a direct appeal of her conviction and sentence.


5
In her motion to vacate, Slade argued that:  1) the district court improperly denied her a reduction of sentence for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1;  2) the district court improperly concluded that Slade was not a minimal participant in the offenses she committed;  and 3) the classification of crack cocaine under the sentencing guidelines was unconstitutionally vague and racially discriminatory against blacks.   Over Slade's objections, the district court adopted the magistrate judge's report and recommendation, concluded that Slade had improperly failed to raise her issues on direct appeal, and dismissed the motion to vacate.   Slade has filed a timely appeal.   On appeal, she requests the appointment of counsel.


6
Upon review, we conclude that the district court properly denied Slade's motion to vacate.   Slade has failed to show a fundamental defect in the proceedings that inherently resulted in a complete miscarriage of justice or an error so egregious that it amounted to a violation of due process.   United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.1990) (per curiam).


7
Accordingly, we deny Slade's request for counsel and affirm the judgment for the reasons set forth in the magistrate judge's report and recommendation filed on January 25, 1993, as adopted by the district court in its order filed on March 8, 1993.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Horace W. Gilmore, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation